Citation Nr: 0527887	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  95-14 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of a shell fragment wound to the left 
thigh.

2.  Entitlement to a disability rating in excess of 40 
percent for back pain syndrome, prior to January 7, 1997.

3.  Entitlement to a disability rating in excess of 40 
percent for mechanical low back pain with traumatic 
degenerative changes and radiculopathy, from January 7, 1997.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran had active service from September 1944 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, that in pertinent part, 
denied the veteran's claims of entitlement to increased 
ratings for residuals of a shell fragment wound to the left 
thigh and for a back disability.  In May 1998, the case was 
remanded to the RO for additional development.

In a June 2000 decision the Board denied entitlement to a 
rating in excess of 30 percent for residuals of a shell 
fragment wound to the left thigh, denied entitlement to a 
rating in excess of 40 percent for back pain syndrome prior 
to January 7, 1997, and denied entitlement to a rating in 
excess of 40 percent for mechanical low back pain with 
traumatic degenerative changes and radiculopathy from January 
7, 1997.  In July 2001, the United States Court of Appeals 
for Veterans Claims (Court) vacated and remanded the June 
2000 decision.  The Board remanded these claims to the RO for 
additional development in August 2002.  Following the 
completion of this additional development, the Board issued a 
decision in September 2003 denying all of the veteran's 
increased rating claims.  In an Order issued in July 2004, 
the Court vacated the September 2003 decision and remanded 
the case for action consistent with the Joint Motion for 
Remand.  The case was again remanded by the Board for 
development in January 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claims and of which parties were expected to 
provide such evidence by correspondence dated in October 
2002.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  A medical examination or medical opinion 
is deemed to be necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability and indicates the claimed 
disability or symptoms may be associated with an event, 
injury, or disease during active service.  See 38 C.F.R. 
§ 3.159 (2004).  

The Board notes that the Joint Motion for Remand filed at the 
Court in July 2004 stated that examiners conducting the 
veteran's VA orthopedic examination in February 2003 and his 
VA neurological examination in March 2003 had failed to 
comply with the terms of the August 2002 remand.  The Board 
had requested that the veteran receive updated VA 
neurological and orthopedic examinations and specifically 
asked the examiners to address a series of detailed questions 
regarding the  current orthopedic and neurological disorders.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The case 
was remanded for examinations in compliance with those 
instructions in January 2005.

The Board notes that VA records show the veteran failed to 
report for scheduled examinations in April 2005; however, 
records indicate correspondence notifying him of the 
examinations may not have been sent to his most recent 
address of record.  In the course of this appeal, the 
veteran's city of residence was changed in the claims folder 
from Estill to Beaufort, but no reason for the change was 
shown.  VA regulations provide that when a claimant fails to 
report for a scheduled medical examination in conjunction 
with an increased rating claim without good cause the claim 
shall be denied.  38 C.F.R. § 3.655 (2004).  

The Court has held, however, that the burden was upon VA to 
demonstrate that notice was sent to the claimant's last 
address of record and that the claimant has had an 
opportunity to demonstrate an adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  Therefore, the Board 
finds the veteran should be afforded another opportunity to 
attend VA examinations and that he should be notified of the 
scheduled examinations at his most recent address of record.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO is to ascertain the veteran's 
correct address, and, if necessary, 
enlist the assistance of the veteran's 
private attorney in doing so.  All 
attempts to clarify the veteran's address 
are to be documented in the claims 
folder.  

2.  Once the veteran's correct address is 
verified, the RO is to contact the VA 
medical facility where the February 2005 
VA medical examinations were scheduled to 
compare addresses.  If it is determined 
that notice for the February 2005 VA 
medical examinations was mailed to the 
proper address, documentation showing 
that the notice was properly sent is to 
be associated with the claims folder, and 
the claims folder is to be returned to 
the Board.

3.  If, and only if the notification for 
the February 2005 VA medical examinations 
was sent to the wrong address, the 
veteran should be scheduled for VA 
orthopedic and neurological examinations 
to determine the current nature and 
severity of the residuals of a shell 
fragment wound to the left thigh and the 
mechanical low back pain with traumatic 
degenerative changes and radiculopathy.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician(s) for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the physician(s).  A copy 
of the Board's August 2002 remand also 
must be provided to the examiner(s) for 
review at each examination.

The physician(s) should conduct each of 
these examinations and, based on the 
results of each examination, a review of 
the medical evidence of record, and sound 
medical principles, provide opinions 
regarding the current nature and severity 
of the veteran's residuals of a shell 
fragment wound to the left thigh and the 
back disability.  The physician(s) must 
address all questions noted in the August 
2002 remand.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the report of each examination.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

